Citation Nr: 0005128	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  97-20 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma/actinic keratosis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for depressive disorder.

3.  Entitlement to an effective date, prior to November 2, 
1998, for the grant of a 10 percent evaluation irritable 
bowel syndrome (IBS).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel



INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1995.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal stem from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions.  It appears that 
during the appellate period other issues raised by the 
veteran were either granted by the RO or withdrawn by the 
veteran.

With respect to the earlier effective date issue regarding 
IBS the record shows that in a rating decision dated in 
August 1998, the RO granted service connection for IBS 
evaluated as noncompensable effective from October 1, 1995, 
the day following retirement from active duty.  The veteran 
submitted a notice of disagreement in October 1998 with 
respect to the evaluation for IBS.  In January 1999, the RO 
granted an increased 10 percent evaluation for IBS effective 
November 2, 1998.  She filed a timely NOD claiming the 
effective date should be from October 1, 1995.  She noted 
that she was satisfied with the 10 percent rating for IBS.

The Board notes that while a supplemental statement of the 
case (SSOC) was not sent to the veteran and her 
representative following a VA psychiatric examination in July 
1999, the RO did provide with its August 1999 letter a copy 
of the rating decision in which it discussed the pertinent 
evidence and upon which it predicated its affirmance of the 
previously assigned 10 percent evaluation for the service-
connected depressive disorder.  Accordingly, remanding this 
case for SSOC would serve no useful purpose at it would 
simply duplicate information already provided to the veteran.  



FINDINGS OF FACT

1.  The claim for service connection for actinic keratosis is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.

2.  The onset of recurrent basal cell carcinoma (malignant 
tumor) of the left arm was initially demonstrated with one 
year following the veteran's retirement from active service.  

3.  Both prior to and following November 7, 1996, depressive 
disorder under the old rating criteria was manifested by 
emotional tension or other evidence of anxiety productive of 
no more than mild social and industrial impairment.

4.  From November 7, 1996, depressive disorder under the 
revised rating criteria has been productive of no more than 
occupational and social impairment due to mild or transient 
symptoms which decreased work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or: symptoms controlled by continuous medication.

5.  During the appellate period following the grant of the 
original claim of service connection for IBS on September 11, 
1995, the medical evidence of record first showing 
manifestations of IBS productive of moderate disability with 
frequent episodes of bowel disturbance and abdominal distress 
essentially dated from August 27, 1997. 


CONCLUSIONS OF LAW

1.  The claim for service connection for actinic keratosis is 
not well grounded. 
38 U.S.C.A. § 5107 (West 1991).

2.  Basal cell carcinoma of the left arm may be presumed to 
have been incurred in active service.  U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 1999);  
38 C.F.R. §§ 3.307, 3.309 (1999).

3.  The criteria for an evaluation greater than 10 percent 
for depressive disorder have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic 
Code 9405 (effective prior to November 7, 1996); 38 C.F.R. § 
4.130, Diagnostic Code 9434; 61 Fed. Reg. 52695- 52702 (Oct. 
8, 1996) (effective November 7, 1996).

4.  The criteria for an effective date for the grant of an 
increased evaluation of 10 percent evaluation for IBS 
retroactive to August 27, 1997, have been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991 & Supp. 1999); 38 C.F.R. 3.400 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's pertinent service medical records show that in 
early April 1993 she was seen for skin tags in the back and 
abdominal areas as well as two small lesions below the right 
eye.  It was noted that the right eye lesions should be 
evaluated for possible pre-malignant or malignant lesions.  
Pathology reports referred to intradermal nevus of the mid 
back, compound nevus of the lower back and compound nevus of 
the abdomen.  The biopsy report regarding the facial lesion 
showed hyperkeratosis, parakeratosis and nonspecific mild 
chronic inflammation of the upper dermis.  There was no 
evidence of actinic keratosis or seborrheic keratosis.  

A September 1994 periodic physical evaluation report shows a 
clinical evaluation of the skin including the facial area was 
silent for any pertinent abnormality including actinic 
keratoses and basal cell carcinoma.  Psychiatric and 
gastrointestinal evaluations were normal and without 
symptoms.  

A May 1996 VA general medical examination report shows the 
examiner noted the veteran's skin was clear of any rash.  Two 
very tiny papules were noted on the forehead and face and one 
on the left arm which were provisionally thought to be 
consistent with actinic keratosis.  The veteran noted with 
regard to her IBS that she was able to control it with diet, 
increased vegetables, fiber and increased liquids.  She 
stated she was not having any problems at the present time.  
She was not taking the Metamucil that she was prescribed 
previously.  Diagnoses were very minimal skin rash, actinic 
keratosis of the left arm and irritable bowel, asymptomatic.   

A May 1996 VA social and industrial survey shows that after 
high school graduation the veteran enrolled in a Community 
College as a work study student.  Her major was education.  
She was employed part time at a department store.   

A June 1996 VA psychiatric examination report shows the 
examiner reviewed the veteran's claims file (C file), VA 
Medical records, current social and industrial survey, and a 
clinical interview with the veteran including formal mental 
status examination.  She was described as petite and neatly 
dressed.  She appeared her stated age of 43.  It was noted 
that she wore an appropriate amount of makeup, had styled 
hair, matching clothes, and a very pleasant presentation.  
She was friendly and cooperative, joked quite a bit with the 
examiner, and showed a wide range of affect appropriate to 
subject matter.  The veteran's thinking processes were 
sequential, pertinent, and relevant.  

Thought content showed no evidence of delusions, obsessions, 
or compulsions, and she denied hallucinations.  She was 
oriented to time, place, and person.  She was able to do 
simple calculations and reversals.  She was able to do simple 
and complex abstractions.  Recent and remote memory was 
grossly intact and she had general fundamentals of 
information appropriate to her life experience and formal 
education.  She was considered to be in the bright/normal 
range of intelligence.  She had intellectual insight and 
judgment for simple social situations.  She was able to 
demonstrate a general understanding of business practices, 
her bounty and financial obligations.  She was considered 
competent for financial purposes.

She had retired from the U.S. Air Force in October 1995 after 
a twenty year career.  Since that time she had occupied her 
free time primarily by being a substitute teacher in the Mt. 
Home School District.  During her last tour at Mt. Home Air 
Base the veteran encountered a number of personal problems in 
her career and apparently developed a reactive depression and 
sought treatment.  She was seen by the base psychiatrist, at 
that time and was treated with medications. 

The veteran had had no psychiatric treatment and since 
leaving the Air Force, had had no counseling.  She continued 
to take 20 milligrams(mg) of Prozac a day as well as 100-150 
mg of Trazodone at night.  She was followed by her family 
civilian physician in the Mt. Home area.

When asked if she felt she had any mental health problems, 
the veteran stated yes, "I still have it but I am handling 
it."  She got about seven hours of sleep per night and her 
energy was good.  She had fibromyalgia and apparently woke-up 
frequently because of cramping or muscle pain.  Her appetite 
was good and she had purposely lost 15 pounds in the last 
three months.  She had never had any suicidal impulses or 
thoughts.  

She reported that her mood was fairly stable although at 
times she sometimes cried when she thought about the loss of 
her father or some of the things that happened to her in the 
Air Force.  She hoped to have a Masters Degree within the 
next five years and live permanently in Southern Colorado.  
The veteran's memory and concentration were good.  Based on 
the available information, the veteran was felt to warrant 
the diagnosis of major depression in remission.  The current 
global assessment of functioning (GAF) based solely on her 
major depression was viewed to be a GAF of 85.

In an original RO rating decision of August 1996 the RO 
granted service connection for major depression evaluated as 
noncompensable effective from October 1, 1995.  

A post-retirement service treatment record from the surgical 
clinic in August 1996 noted no lesions of the forehead were 
present.  There was a small benign papule in the right upper 
lip area, and a lesion on the left arm thought to be 
dermatofibroma and actinic keratosis.  A biopsy revealed 
basal cell carcinoma present in the lateral margin and 
dermatofibroma of the skin of the left posterior arm.  

A report of a flexible sigmoidoscopy in September 1996 was 
normal with no abnormalities seen aside from hemorrhoids for 
which service-connection has been granted. 

In September 1996, JRP, M.D., noted having examined the 
veteran earlier in April 1995.  At such time she essentially 
denied having rashes, variously diagnosed.  She had 
characteristic symptoms of IBS.  No pertinent objective 
findings were noted on objective examination.  

In February 1997 the veteran was seen for recurrent basal 
cell carcinoma of the left arm.  It was indicated that she 
had had a recurrence of basal cell carcinoma at the previous 
site.  

VA clinical records dating from approximately August 27, 1997 
essentially reflected mild IBS symptoms.

An April 1998 VA psychiatric examination report shows the 
veteran's C-file was reviewed.  Four weeks earlier she was 
hired as a full time temporary position as a health program 
manager for the Department of Health and Welfare, Adolescent 
Pregnancy Prevention Program.  She hoped that after a trial 
period she would become a full time and permanent employee.  
Overall, she felt she was coping with her new job and dealing 
appropriately with co-workers and supervisors.  However she 
generally seemed mistrustful, especially in new 
relationships.  She had some difficulty with concentration 
and short term memory with some difficulty in concentration 
and short term memory.  

On mental status examination the veteran presented as a 
neatly and appropriately dressed individual made-up nicely 
for professional activity.  She was cooperative and her 
speech was logical and coherent.  At the end of the 
examination she expressed some anxiety.  Diagnoses were 
dysthymic disorder with superimposed major depression and 
chronic pain syndrome.  The examiner noted that her GAF 
relative to depression (excluding chronic pain) was 61.  She 
had some decrease in her work efficiency due to stress.  Her 
emotional tension, anxiety and depression were productive of 
mild social and industrial impairment despite medication 
maintenance.  

In June 1998 the RO granted an increased evaluation of 10 
percent for major depression effective March 26, 1997. 

In August 1998 the RO granted an earlier effective date for 
the assignment of a 10 percent evaluation for major 
depression retroactively to October 1, 1995.  

A December 1998 VA psychiatric examination report shows the 
examiner reviewed the veteran's C-file and medical record and 
conducted a clinical interview with the veteran, including a 
formal Mental Status examination.  In addition, a collegial 
conference was held with the veteran's treating psychiatrist.

The veteran arrived at the stated time and place of 
appointment.  She was described as a short, somewhat 
overweight individual, who looked her stated age of 45.  She 
was seasonally dressed, wore her hair in a stylish fashion, 
wore an appropriate amount of make-up, and had a pleasant 
appearance to her.  She related well to the examiner and 
showed a wide range of affect, appropriate to subject matter.  

Thinking processes were sequential, pertinent and relevant.  
Thought content showed no evidence of delusions, obsessions 
or compulsions.  She denied hallucinations.  She was oriented 
to time, place and person.  She was able to do simple 
calculations and reversals.  She was able to do simple and 
complex abstractions.  Recent and remote memory was grossly 
intact, and she had a general fundamental of information 
appropriate to her life experience and formal education.  


She was considered to be in the bright normal range of 
intelligence.  She had intellectual insight and judgment for 
simple social situations.  She was able to demonstrate a 
general understanding of business practices.  Her bounty and 
financial obligations was considered competent for financial 
purposes.  It was noted that she had last been examined in 
April 1998 and diagnosed with dysthymic disorder, with 
superimposed major depression.  She was given a GAF based on 
her depression of 61.  

Since that evaluation she had continued to see her physician 
on an off and on basis.  The last clinical note available in 
the record is from September 1998, in which she stated that 
she was enjoying her job and otherwise doing well and was to 
return to clinic in 3-4 months.  She claimed, and her 
physician confirmed, that she had seen him approximately one 
week earlier for a medication change.  She was currently 
taking a new anti-depression medicine, in addition to her 
medications for sleep.  

The veteran stated that her depression was much worse in the 
last month or so, since she was terminated from her job.  She 
stated she was the Alcohol Pregnancy Prevention Director for 
the State of Idaho, and at the end of her six month 
probation, she was told that she was being terminated, and 
would not be returning.  No reason was given for that 
termination, although the veteran claimed that she caught her 
boss doing illegal things and confronted him (her).

The veteran stated that her sleep was more disrupted, she was 
more tired, it was harder to do things, and everything was a 
chore.  She stated that she had problems waking up, getting 
to sleep and getting up early.  She got between 6-12 hours of 
sleep within a 24 hour period.  She stated she was more 
moody, tearful, and irritable.  She stated her appetite had 
diminished but her weight was stable.  She had no energy or 
ambition to deal with lots of people or to go to functions.  
Her physical pain was less able to ignore.  


She was less active with friends.  She had not been 
exercising.  She had not been doing her volunteering at a 
youth center.  She was more irritable with her husband, etc.  
She was crying more, and felt sad more often.  She had no 
suicidal thoughts.  She was working towards a Master's Degree 
in Education, and hoped to pursue a management position in 
Education.  She stated that she was not remembering things 
that people tell her as much as she used to.

It was the examiner's clinical impression that the veteran 
had a personality disorder that was part and parcel of her 
mood disorder, and tended to create for the veteran a 
sensitivity to depressive moods.  This concept was discussed 
with her physician who was in agreement.  In the last few 
months he viewed her as not functioning any differently than 
she had since her last examination in April.  

He concurred that she presented with borderline histrionic 
features in her personality, which tended to be very 
sensitive to slights that she perceived in her life, and thus 
she subjectively experienced herself as being more depressed, 
when indeed, her symptoms of major depression probably were 
not much changed, but her subjective experience of depression 
was.  In order to clarify this situation, the examiner 
suggested to the veteran that psychological testing be 
accomplished in order to clarify personality versus pure 
depression issues.  The veteran declined, stating that she 
had taken psychology in school, and did not believe in the 
tests or their validity, necessarily.

The examiner noted that given the available information and 
current presentation, in addition to the consultation with 
her physician, the veteran was felt to warrant diagnoses of 
major depressive disorder and personality disorder, not 
otherwise specified, with borderline histrionic and 
depressive features.  GAF appeared to warrant approximately a 
score of 58-61.  This GAF was reflective of the veteran's 
overall functioning in the last few months, since her last VA 
examination in April.

A July 1999 VA psychiatric examination report shows the 
examiner reviewed the veteran's C-file, medical records as 
well as a clinical interview.  On mental status examination 
she was described as being punctual for her appointment.  

She was dressed comfortably and appropriately for the season 
and occasion.  Her nutrition appeared good as well as her 
hygiene.  Upon introduction she made good eye contact and 
produced a warm, dry handshake.  No psychomotor agitation was 
noted.  Her posture was comfortable and relaxed.  Expressive, 
reactive, and spontaneous behaviors were all within normal 
limits.  She exhibited no difficulties with goal directed 
behaviors.  No speech impediments were noted and her attitude 
toward the interview and the interviewer were cordial and 
deferential at all times.  

She reported her mood as "okay."  She reported that since 
the loss of her last job in October 1998, her mood had 
generally become more depressed.  Her affect was mildly 
elevated with a fluid change pattern of moderate intensity 
and a broad range of expressiveness with content of her 
affect related to the subject at hand and topics under 
discussion.  She was alert and oriented to person, place, 
time, and purpose.  She displayed some mild impairment with 
attention and concentration, especially serial 7's.  Her 
memory to include immediate, recent, and remote was grossly 
intact.

However, it was noted that she anecdotally reported some 
difficulty with both long term memory and recent memory.  For 
example, she remarked she had always known that she had had 
difficulty with long term memory, even to the extent that she 
incorporated in her home a collage of pictures of the 
children, from earlier in their lives that she used to 
provoke and promote recollection.  She also spoke of 
forgetting most of her childhood and developmental period 
subsequent to her parents' divorce when she was about 12.  

She also spoke of some recent memory impairment with regard 
to reading material and recent activities.  She sometimes 
felt as though her husband or her son may ask her questions 
about what she was reading or about what she did yesterday or 
the day before and she would feel a great deal of difficulty 
in being able to respond to those kinds of questions.  She 
remarked that she sort of zoned-out sometimes and the 
examiner noted that it sounded as though she may even 
actively be reading but not absorbing the material. 

It was noted that the veteran recently finished the course of 
the studies required of the Master's Degree that she got in 
February of that year.  The examiner noted that it seemed as 
though any serious cognitive impairments would have been 
noted prior to that accomplishment and would have been taken 
care of prior thereto.  Therefore, it seemed that when given 
the impetus and mechanism to manage memory material she could 
do so.  Her insight into her depressive disorder was 
considered as good.  It was noted that she was working with 
her physician.  Her judgment relative to her mental disorder 
was considered good.  She displayed no ruminations, 
obsessions, delusions, or compulsions.  She denied 
hallucinations or suicidal or homicidal ideations.  Her 
thinking processes were somewhat tangential but sequential 
and pertinent.

The veteran described a situation that involved some 
continued sleep impairment, some emotional lability with 
periods of tearfulness and crying.  She reported a gain in 
weight over the last 6-7 months.  She reported having gained 
7-8 pounds.  She noted sleeping probably between nine to 
eleven hours per night which she reported as a gift she had 
given to herself.  She reported that her mood was depressed 
much of the time although not all of the time.  She reported 
inhibited social engagements with others although this seemed 
to be somewhat of a lifelong issue and not necessarily 
something that was increased since the last examination. 

The physical pain situations were continuing for the veteran 
but she reported some success with interventions that allowed 
her to do what she wanted to do and do what she needed to do 
without promoting "flare-ups," as she called them, with her 
fibromyalgia for example.  She knew about the weight gain but 
was beginning an exercise regimen that she hoped would impact 
that to some degree.  It was noted that she was very 
disheartened with the job hunting situation currently.  

The veteran placed a great deal of emphasis in her value 
relative to professional work and although she had what 
sounded like a couple of solid leads, some of which she was 
in the final stages of interviewing and applying for, she 
still felt very disheartened by the whole process.  It 
appeared as though that played a big part in her depressive 
symptomatology.  

The medication regimen had stabilized to some degree.  It was 
noted that she evidently had been working with her physician 
for the last six months or so and felt good about what they 
were doing with medications.  She had not experienced any 
hospitalizations in the last seven months.  

In general her mental health relative to the depression 
diagnosis did not appear greatly different from what was 
recorded by VA psychiatrists on earlier examinations.  It was 
noted that the veteran seemed to be coping adequately with 
stressors.  She seemed open to mental health treatment that 
she was receiving from her physician, and at the same time 
she did seem to exhibit some long term life long qualities of 
character disorder that seemed to be plaguing her 
particularly at this time with this transition that was going 
on in her life.  

The examiner opined that he did not know that she qualified 
as a full blown personality disorder but some of those traits 
seemed to be popping up for her and caused her a significant 
part in the stress and anxiety that she felt.  Diagnosis was 
major depressive disorder, recurrent, mild.  Axis II, noted 
no diagnosis with prominent histrionic personality features. 
GAF was 70 (current).


I.  Service connection for basal cell carcinoma/actinic 
keratosis.

Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§§ 1110, 1131 (West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

If the disability is a malignant tumor and manifested to a 
compensable degree within one year following separation from 
active duty, service connection may be granted.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Upon a review of the record, the Board concludes that based 
upon the presumptive provisions of 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307 and 3.309 the veteran's claim 
for entitlement to service connection for basal cell 
carcinoma (malignant tumor) is plausible and well grounded 
within the meaning of the statute and judicial construction.  
38 U.S.C.A. § 5107(a)(West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  VA, therefore, has a duty to assist the 
veteran in the development of facts pertinent to her claim.  

In this regard, the Board notes that the veteran's voluminous 
service medical records and post-service VA treatment records 
and examinations have been included in her claims file and 
provide a complete basis for determining the merits of the 
issue on appeal.  



Moreover, there is no indication that there are additional 
records which VA has not attempted to obtain and, 
accordingly, no further assistance is required to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5107(a) (West 
1991).  

Importantly, the Board may not overlook the fact that within 
one year following the veteran's retirement from active duty, 
she was treated for the initial onset of a recurrent basal 
cell carcinoma (malignant tumor) of the left arm.  When such 
findings are viewed in light of the presumptive provisions 
for direct service connection as cited above, it appears that 
a grant of service-connection for recurrent basal cell 
carcinoma of the left arm is warranted. 

With respect to the veteran's claim of entitlement to service 
connection for actinic keratosis, the threshold question that 
must be resolved with regard to each claim is whether the 
claimant has presented evidence that the claim is well 
grounded; that is, that the claim is plausible.  If she has 
not, her appeal fails as to that claim, and VA is under no 
duty to assist her in any further development of that claim.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for service connection to be warranted, there must 
be evidence of present disability which is attributable to a 
disease or injury incurred in or aggravated by service.  See 
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992).


In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if the veteran fails to submit a well-
grounded claim, VA is under no duty to assist her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); see 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 
3.159(a) (1999).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that:

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner, does not constitute "competent medical evidence" 
satisfying the Grottveit v. Brown, 5 Vet. App. 91 (1993), 
requirement.

Such evidence cannot enjoy the presumption of truthfulness 
recorded by Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
(as to the determination of well-groundedness), and Justus v. 
Principi, 3 Vet. App. 510, 512 (1992) (as to determination of 
whether there is new and material evidence for the purpose of 
reopening a claim), because a medical professional is not 
competent to opine as to matters outside the scope of his or 
her expertise, and a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.

In regard to establishing a well-grounded claim, the second 
and third Caluza elements (nexus evidence) can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by evidence 
showing postservice continuity of symptomatology, and medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the postservice symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 495-97 (1999).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology, and the veteran is competent to 
provide evidence of symptoms. Savage, 10 Vet. App. at 496.  
However, medical evidence is required to provide a medical 
nexus between her current condition and the putative 
continuous symptomatology.  Voerth v. West, 13 Vet. App. 117 
(1999).  Thus, for a well-grounded claim, there must be 
competent medical evidence to provide a relationship between 
her current disability and either an in-service injury or her 
continuous symptomatology.  Id.

Following a comprehensive review of the record the Board 
notes that the service medical records including dermatologic 
pathology reports are silent for confirmation of actinic 
keratosis.  While there was evidence of benign lesions in the 
abdominal and low back areas as well as the below the right 
eye, such lesions were not shown to be more than transient in 
nature as they were not shown on a report of a VA general 
medical examination in May 1996 and a dermatologic surgical 
report in August 1996.  The Board points out that while two 
tiny benign papules were noted on the veteran's forehead and 
face on a postservice VA examination in May 1996 and thought 
to be consistent with actinic keratoses, they were not 
present on a dermatologic surgical evaluation in August 1996 
nor shown thereafter.  

Moreover, the provisionally diagnosed actinic keratosis of 
the left arm as first noted in May 1996 was subsequently 
confirmed by pathological studies in August 1996 to reflect 
in part, basal carcinoma (malignant tumor) for which service-
connection has been granted as noted above.  A benign 
dermatofibroma which was also diagnosed is without any 
competent medical evidence of a nexus with any incident of 
active service.  

While the veteran presently maintains that she has an actinic 
keratosis of the left arm which began in service, the Board 
notes the Court has held that a lay person is competent to 
testify as to facts within his or her own observation and 
recollection, such as visible symptoms, but such lay party is 
not competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  I

As competent medical evidence of an actinic keratosis with a 
nexus to the veteran's recognized active service has not been 
presented, the veteran's claim is not well grounded.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); Brammer v. 
Derwinski, 2 Vet. App. 23 (1992); Rabideau v. Derwinski 2 
Vet. App 141, 143 (1992) Savage v. Gober, 10 Vet. App. 488, 
495-97 (1999); Voerth v. West, 13 Vet. App. 117 (1999).
If the claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  Accordingly, the claim for entitlement 
to service connection for actinic keratosis is denied.  
Edenfield v. Brown, 6 Vet. App. 432 (1994).

Although the Board considered and denied the appellant's 
claim on a ground different from of the RO, which denied the 
claim on the merits rather than specifically finding that the 
claim was not well grounded, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than her claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the veteran's claim and the 
failure to meet her initial burden in the adjudication 
process, the Board concludes that she has not been prejudiced 
by the decision to deny her appeal for service connection for 
actinic keratosis.  

As the claim for service connection for actinic keratosis is 
not well grounded, the doctrine of reasonable doubt has no 
application to the veteran's claim.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground her claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F. 3d 1464 
(Fed. Cir. 1997).

The Court has held that if the veteran fails to submit a well 
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a).

The veteran's representative contends that, subsequent to the 
Court's decisions pertaining to this issue, VA has expanded 
its duty to assist because it is required to fully develop a 
claim before making a decision on claims that are not well 
grounded.  In support of this contention the representative 
cites provisions of the VA Adjudication Procedure Manual M21-
1.  He cites to  Part III, paragraph 1.03a and Part VI, 
paragraphs 1.01b and 2.10f in support of the proposition that 
the RO must fully develop a claim prior to a determination of 
whether a claim is well grounded.

In Morton v. West, 12 Vet. App. 477 (1999), the Court held 
that the Manual M21-1 provisions pertaining to the 
development of claims prior to a finding of well groundedness 
are interpretive, in that they do not relate to whether a 
benefit will be allowed or denied, nor do they impinge on a 
benefit or right provided by statute or regulation.  The 
Court found that the Manual M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  

The Court also found that interpretive provisions that are 
contrary to statutes are not entitled to deference, and that 
in the absence of a well grounded claim VA could not 
undertake to assist a veteran in developing the facts 
pertinent to the claim.

The Board, however, is required to follow the precedent 
opinions of the Court. 38 U.S.C.A. § 7269; see also Tobler v. 
Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to the 
revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. App. 
425 (1996), the Court held that the Board is not required to 
remand a claim for additional development, in accordance with 
38 C.F.R. § 19.9, prior to determining that a claim is not 
well-grounded.  The Board is not bound by an administrative 
issuance that is in conflict with binding judicial decisions, 
and the Court's holdings on the issue of VA's duty to assist 
in connection with the well-grounded claim determination are 
quite clear.  See Bernard v Brown, 4 Vet. App. 384, 394. 
(1993); 38 C.F.R. § 19.5.  The Board has determined, 
therefore, that, in the absence of a well-grounded claim, VA 
has no duty to assist the veteran in developing her case.


II.  Entitlement to an initial evaluation 
in excess of 10 percent for depressive 
disorder, and an effective date, prior to 
November 2, 1998, for a grant of a 10 
percent for IBS.

Criteria

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155 (West 1991).  The average 
impairment as set forth in the VA Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
Diagnostic Codes which represent particular disabilities.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illness proportionate to the severity of 
the several grades of disability. 38 C.F.R. § 4.1 (1999).  

In determining the disability evaluation, VA must acknowledge 
and consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
explain the reasons and bases used to support its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7 (1999).

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, including 
depression, formerly as set forth in 38 C.F.R. §§ 4.125-4.132 
(1996) (redesignated as 38 C.F.R. §§ 4.125-4.130). See 61 
Fed. Reg. 52695-52702 (1996).  The RO has evaluated the 
veteran's psychiatric disability under both the prior and 
newly-revised criteria.  Where the law or regulations change 
while a case is pending, the version more favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

As to the effective date of disability compensation award, 
38 U.S.C. 5110(g) provides: "[W]here compensation, 
dependency and indemnity compensation, or pension is awarded 
or increased pursuant to any Act or administrative issue, the 
effective date of such award shall be fixed in accordance 
with the facts found but no earlier than the effective date 
of the Act or administrative issue."  DeSousa v Gober, 10 
Vet. App. 461, 467 (1997).  See also McCay v. Brown, 9 Vet. 
App. 183,187 (1996) ("plain language of section 5110(g) 
prohibits a retroactive award prior to the effective date of 
the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997). 

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 9405 
(1996), in effect through November 6, 1996, a 10 percent 
disability evaluation for the veteran's service-connected 
psychiatric disability encompassed situations where there was 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.

A 30 percent evaluation was warranted where there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, with 
psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.

A 50 percent disability evaluation encompassed situations 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired, 
and, by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.

A 70 percent evaluation was warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired, and where psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.

A 100 percent evaluation was to be granted when the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
when there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities resulting in profound retreat from mature 
behavior; or when the veteran is demonstrably unable to 
obtain or retain employment. 38 C.F.R. Part 4, Codes 9400 and 
9411. Hence, the older rating criteria set forth three 
independent bases for granting a l00 percent evaluation, 
pursuant to Diagnostic Code 9411.  See Johnson v. Brown, 7 
Vet. App. 95 (1994).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" whereas the other terms were "quantitative" 
in character, and invited the Board to construe the term 
"definite" in a manner that would quantify the degree of 
impairment.  




The General Counsel concluded that the term "definite" is 
to be construed as "distinct, unambiguous, and moderately 
large in degree."  It represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large. VAOPGCPREC 9-93.  The Board is bound 
by this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991).

In order to address issues noted in the Court's decision in 
Hood, 38 C.F.R. § 4.132, the VA Schedule of Ratings for 
Mental Disorders, has been amended and redesignated as 38 
C.F.R. § 4.130, effective November 7, 1996.  

Under the new regulation, the evaluation criteria have 
substantially changed, focusing on the individual symptoms as 
manifested throughout the record, rather than on medical 
opinions characterizing overall social and industrial 
impairment as mild, definite, considerable, severe or total.

Under the revised criteria of Diagnostic Code 9434, effective 
from November 7, 1996 (codified at 4.130), a psychiatric 
disability which is productive of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or: symptoms 
controlled by continuous medication will be assigned a 10 
percent evaluation.

A 30 percent evaluation is assigned where there is disability 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).




A 50 percent disability evaluation encompasses a 
psychoneurotic disorder manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships).

The "new" rating criteria permit a 70 percent rating for 
the veteran's disability where there is the following 
disability picture: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); inability to establish and 
maintain effective relationships.

The new rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture: Total occupational and social impairment, due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.



The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." citing the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (4th ed.), p.32.] GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995)

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that "where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern" 
is not applicable to the assignment of an initial rating for 
disability following an initial award of service connection 
for the disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as "staged 
ratings."

Generally, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
With respect to increases in disability compensation, the 
applicable regulations provide that the effective date for an 
increase will be the earliest date at which it is factually 
ascertainable that an increase in disability had occurred, if 
the claim is received within one year from such date, 
otherwise, the date of receipt of the claim.  38 C.F.R. § 
3.400(o)(2).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Initial evaluation in excess of 10 
percent for depressive disorder

Analysis

The Board finds that the veteran's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The Court has 
held that an allegation that a service-connected disability 
has increased in severity is sufficient to render the claim 
well grounded. Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board is also satisfied that all relevant facts 
needed to adjudicate the veteran's depressive disorder have 
been properly developed and that no further assistance is 
required on such issue with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).

In this regard, the Board notes that the VA psychiatric 
examinations and outpatient treatment reports of record 
provide a complete basis upon which to address the merits of 
the veteran's claim.

At the outset, the Board notes that the revised criteria for 
rating mental disorders may not be utilized in reviewing the 
veteran's claim prior to November 7, 1996. However, both the 
old and new criteria whichever are more favorable to the 
veteran may be utilized in reviewing her claim from November 
7, 1996.  See DeSousa.

The Board recognizes that the record contains a report of a 
VA social and industrial survey dated in May 1996 along with 
reports of VA psychiatric evaluations dated in June 1996, 
April 1998, December 1998, and June 1999.  



The psychiatric examiners have reviewed the veteran's C-file 
with treatment records in connection with their respective 
examinations.  In December 1998 the psychiatric examiner 
noted consulting with the veteran's treating psychiatrist.  
The medical evidence generally described the veteran overall 
as oriented to time, place and person.  She was at least of 
normal intelligence if not higher.  Overall, her memory for 
remote and recent events was intact.  No confirmed memory 
deficit was noted objectively.  It was noted that she 
obtained a Master's Degree in Education in February 1999.  

She was reported to have good insight and judgment as well as 
able to deal with stress.  Her medication for anxiety and 
sleep appeared to be have beneficial results.  In July 1999, 
she was actively in the pursuit of employment.  She 
essentially indicated that she appeared to have lost a 
previous job due to a whistle blowing encounter with her boss 
rather than due to her service-connected disability.  
Moreover, the Board recognizes that the psychiatric examiners 
and obtained GAF scores predominantly characterized her 
overall psychiatric impairment as reflective of no more than 
mild in nature.

Clearly, both prior to and following November 7, 1996, the 
veteran's depressive disorder under the old rating criteria 
was manifested by emotional tension or other evidence of 
anxiety productive of no more than mild social and industrial 
impairment; there was no competent medical evidence of 
depressive disorder that was productive of definite social 
and industrial impairment.

From November 7, 1996, the veteran's depressive disorder 
under the revised rating criteria was productive of no more 
than occupational and social impairment due to mild or 
transient symptoms which decreased work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or: symptoms controlled by continuous 
medication.  

Importantly, her depressive disorder under the revised rating 
criteria was without competent medical evidence demonstrating 
manifestations of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).

Additionally, the Board notes that the symptoms in the level 
of social and industrial impairment of the veteran's 
psychiatric disorder does not more nearly approximate the 
criteria for the rating of 30 percent under the old or under 
the new criteria as noted in the above paragraphs.  38 C.F.R. 
§ 4.7.

The Board notes that the evidence does not present clinical 
findings of depressive disorder warranting the application of 
staged ratings.  

The Board further agrees with the RO's determination that a 
higher rating was also not appropriate under 38 C.F.R. § 
3.321(b)(1) (1999).  As to the disability picture presented, 
the Board cannot conclude that the disability picture 
attributed to service-connected depressive disorder that is 
so unusual or exceptional, with such related factors as 
frequent hospitalization and marked interference with 
employment, as to preclude application of the regular 
schedular criteria.  38 C.F.R. § 3.321(b)(1).

The record does not reflect any recent or frequent hospital 
care for service-connected depressive disorder, and any 
interference in employment in this case attributable to 
service-connected depressive disorder is not beyond the 
average impairment of earning capacity contemplated by the 
regular schedular criteria.

In sum, the regular schedular criteria are shown to provide 
adequate compensation in this case, and consequently, a 
higher rating for service-connected depressive disorder on an 
extraschedular basis is not warranted. 38 C.F.R. § 
3.321(b)(1).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


Effective date, prior to November 2, 
1998, for a grant of a 10 percent 
evaluation for IBS.

Analysis

In this case, the Board recognizes that during the appellate 
period, the RO granted service-connection for IBS evaluated 
as noncompensable effective from the October 1, 1995, the day 
following her retirement from active duty.  She filed a 
timely notice of disagreement claiming entitlement to a 
compensable evaluation for IBS.  The RO subsequently granted 
an increased evaluation of 10 percent for IBS effective 
November 2, 1998.  While she did not enter disagreement with 
the 10 percent evaluation assigned for IBS, she filed a 
timely notice of disagreement with respect to the effective 
date for the assignment of the 10 percent evaluation claiming 
it should be from October 1, 1995.  

The Board notes that under 38 C.F.R. Part 4, Diagnostic Code 
7319 a moderate disability with frequent episodes of bowel 
disturbance and abdominal distress warrants a 10 percent 
evaluation.

The evidence during the appellate period including the VA 
general medical examination in May 1996 and report of a 
flexible sigmoidoscopy in September 1996 tends to establish 
that other than by history the veteran's IBS has been 
essentially asymptomatic until approximately August 27, 1997 
when it appears that the available medical evidence first 
suggested findings more nearly approximating moderate IBS 
symptoms warranting a 10 percent evaluation but no earlier.  

Accordingly, the Board finds no basis for assignment of an 
effective date for a grant of a 10 percent evaluation for IBS 
retroactive to October 1, 1995, as has been contended by the 
appellant.  The Board finds that the evidentiary record does 
support an effective date for a grant of a 10 percent 
evaluation for IBS retroactive to no earlier than August 27, 
1997.


ORDER

Entitlement to service-connection for recurrent basal cell 
carcinoma of the left arm is granted.

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for actinic keratosis, the 
appeal is denied. 

Entitlement to an increased evaluation for depressive 
disorder is denied.  

Entitlement to an effective for a grant of an increased 
evaluation of 10 percent for IBS retroactive to August 27, 
1997, is granted, subject to criteria governing the payments 
of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals







 

